HUTCHESON, Circuit Judge
(dissenting).
The opinion of the majority while, correctly stating the general rule in Texas, as to the non-liability of the Master for injuries caused by a servant who has turned aside from the Master’s business, proceeds upon a complete misapprehension of the state of the evidence. Upon the introduction by defendant of positive evidence as to what' McAdams was doing at *163the time of the accident and as to whether he was on his employer’s business or an affair of his own, the presumption plaintiff relied on disappeared. It did not remain as evidence in the case and there was therefore, no evidence that McAdams was acting within the scope of his employment. The majority opinion however, stating that the presumption had not been overturned rules that the jury had a right to rest a verdict for plaintiff upon it. This is not only contrary to the rule of law, as it generally prevails,1 but it is directly in the teeth of the Texas authorities. Alfano v. International Harvester Co., Tex.Civ.App., 121 S.W.2d 466; Hudson v. Ernest Motor Co., Tex.Civ.App., 115 S.W.2d 1167; Houston News Co. v. Shavers, Tex.Civ.App., 64 S.W.2d 384; Texas News Co. v. Lake, Tex.Civ.App., 58 S.W.2d 1044, 1045.
In the Lake case the court said: “Such presumption does not rest on an inference of fact. The fact of ownership from which the presumption arises is not regarded as any- evidence of the fact presumed, but the presumption is a mere rule of procedure, and is put to flight by an unequivocal showing on the part of the owner that the car was not driven by him, nor by his servant acting within the scope of his employment-”
It said in the Hudson case [115 S.W.2d 1170] : “It was at least sufficient to completely destroy the presumption in plaintiffs’ favor. Such presumption being removed, the plaintiffs were in the same position that they were when they announced ready for trial.”
An excellent discussion of the Texas rule is found in the Shavers case [64 S. W.2d 386]: “Evidence that the truck with which the injury was committed belonged to the news company and that it was being driven by one regularly in its employment, in the absence of evidence to the contrary, raised a presumption that such servant was engaged in the news company’s business at the time of such collision. * * * This, however, is a mere rule of procedure and the presumption vanishes when positive evidence to the contrary is introduced. The presumption grows out of the fact that not infrequently the evidence necessary to establish the character of the mission in which the servant was engaged is exclusively within the possession of the defendant. The effect of the rule is to ‘smoke out’ the defendant and to compel him to disclose the true facts within his knowledge. When, however, he discloses the true facts within his possession and such evidence is positive to the effect that the servant was not engaged in the master’s business at the time of the injury, the presumption is nullified and the burden is then upon the plaintiff to produce other evidence or his cause fails.”
In the Alfano case, the court said [121 S.W.2d 468]: “But, where the defendant, in compliance wit.h the procedural rule, produces all available evidence in its favor, without any positive evidence tending to establish the defendant’s liability, the presumptions fail, and there remains nothing to submit to the jury.”
Now, we are bound to follow the Texas rule as to the presumption, and as to the effect on the presumption of the introduction of evidence. Cities Service Oil Co. v. Dunlap, 60 S.Ct. 201, 84 L. Ed. -, decided December 4, 1939; Central Vermont Railway Co. v. White, 238 U.S. 507, 35 S.Ct. 865, 59 L.Ed. 1433, Ann.Cas.1916B, 252.
The error of the majority springs I think, from its treating as evidence and giving evidential effect to, plaintiff’s prior contradictory statement introduced and admitted for impeachment purposes alone. This, of course, may not be done. Impeaching testimony is never evidence of a fact. It merely has a discrediting effect upon evidencd. In and of itself, it is not evidence. Bradley v. Texas & P. R. Co., Tex.Com.App., 1 S.W.2d 861; Alfano v. International Harvester Co., supra; MacLachlan v. Perry, 63 App.D.C. 24, 68 F.2d 769; South Ry. Co. v. Gray, 241 U. S. 333, 36 S.Ct. 558, 60 L.Ed. 1030; Silver Fleet Motor Express Co. v. Bilbrey, 22 Tenn.App. 244, 120 S.W.2d 997; Cf. Ike Young v. United States, 5 Cir., 97 F.2d 200, 205, 117 A.L.R. 316. Where the court said: “It is equally fundamental that the impeaching testimony be admitted not for the purpose of supplying what the witness was expected to, but did not, say, as a basis for a verdict, but only to elimi*164nate from the jury’s minds any positive adverse effect which might have been created by the testimony.” And again, “impeaching and contradictory statements are ‘admitted only to destroy the credit of the witnesses, to annul and not to substitute their testimony.’ ”
Whatever the jury may have concluded us to the impeaching effect of this affidavit, the information it contained was not in evidence. The presumption that at the time of the accident, McAdams was driving the truck on his employer’s business, completely disappeared from the case upon the coming in of defendant’s uncontradicted evidence, as to McAdams’ duties and obligations with reference to the truck and as to what he was doing, at the time. Plaintiffs, offered no evidence in rebuttal, and their presumption entirely gone, they ¡stood, wholly without evidence to take their case to the jury.
The judgment should have been reversed. I respectfully dissent from its •affirmance.

ln Foundation Co. v. Henderson, 5 Cir., 264 F. 483, 487, we said: “Of course, defendant would have found himself in very different case, had he undertaken to explain the use by evidence inccmsistent with this presumption. In that ease the presumption, which only exists in the absence of evidence, would have passed out, and the case would have gone to the jury on the evidence alone.”